I congratulate you, Mr. President, 
your country, Uganda, and the African continent on 
your election to the presidency of the Assembly at its 
sixty-ninth session. My delegation and I pledge our 
full support to you, Sir, in this important mission. I 
also wish to congratulate Ambassador John Ashe for 
successfully completing his term.

We are all bound by our moral duty and legal 
obligations to address the challenges confronting the 
world today. We need to act in solidarity to promote 
global peace and security for the good of our nations. 
In this context, I urge the United Nations and all Heads 
of State and Government to support the current peace 
initiatives in the world, especially those in the Middle 
East, the Central African Republic, Somalia, Mali, the 
Democratic Republic of the Congo and the Republic 
of South Sudan. We need to find appropriate ways 
and means to end these conflicts and many others in 
the world, and to pave the way for all the nations and 
peoples of the world to live in peace and to enjoy their 
basic rights.

In addition, the Security Council needs to be 
strengthened to deal with new global challenges. 
Therefore, we support the call of the African leaders 
for a comprehensive review of the Security Council 
to ensure that Africa and the other continents are well 
represented in this important international body, in 
accordance with the African position as stipulated by 
the Ezulwini Consensus and Sirte Declaration. This 
will create a more inclusive Security Council and 
empower all the continents to play a greater and more 
effective role in promoting global peace and security 


for the benefit of the human race. More importantly, it 
will ensure that the Security Council continues to fulfil 
its purpose and be more able to achieve its mandate.

The journey of my people from conflict to 
peace, independence and freedom was costly. 
It was characterized by economic and political 
marginalization, a prolonged war, humanitarian 
disasters, the loss of millions of lives and untold human 
suffering. At independence, we acquired a country with 
a multitude of challenges, ranging from weak national 
institutions and inadequate physical infrastructure to 
limited human capacity and weak security mechanisms. 
We are grateful the international community for its 
support and for continuing to provide humanitarian and 
development assistance.

I have no doubt that the world has followed with 
shock and disbelief the violent conflict that erupted 
in South Sudan on Sunday, 15 December 2013, which 
was plotted by my former Vice-President, who wanted 
to seize power by force. He was too impatient in his 
thirst for power. He did not want to wait for the general 
elections scheduled to take place in 2015, when he could 
have sought a mandate from the people of South Sudan, 
as required by our transitional Constitution. The failed 
coup and the ensuing rebellion resulted in the loss of 
many innocent lives, the destruction of property and 
damaged community relationships. However, the coup 
was foiled, and the Government is continuing to defend 
the country and the people against the rebellion.

The Government and the people of South Sudan 
take this opportunity to thank the United Nations, 
the African Union, the Intergovernmental Authority 
for Development (IGAD) and the entire international 
community for their prompt action to restore peace and 
stability in my country. My Government is unwaveringly 
committed to resolving the conflict peacefully, and my 
negotiating team has been in Addis Ababa, Ethiopia, 
since January, talking with the rebels about peace, 
in order to close a dark chapter in the history of our 
young country and, on a new page, to pave the way 
for us once again to embark on the difficult mission of 
socioeconomic development, which our people urgently 
need.

With the dedicated efforts of the mediators, 
we were able to sign an agreement on cessation of 
hostilities between the Government of the Republic 
of South Sudan and the Sudan People’s Liberation 
Movement/Army in Opposition on 23 January and to 
reaffirm our commitment to the agreement on 9 May. 
My Government has demonstrated its firm commitment 
to peace, has unreservedly honoured those agreements 
and is continuing to negotiate in good faith to find a 
peaceful solution to the conflict. However, the rebels 
have violated the agreements too many times and have 
refused to sign the Protocol Agreement, which is a 
crucially important document signed by the Heads 
of State and Government of IGAD, including myself 
as a party to the conflict. That important document 
forms the basis for resolving the crisis peacefully 
and inclusively. Therefore, I urge the international 
community to prevail on the rebels to sign the Protocol 
Agreement.

We appreciate the fact that the international 
community is rightly concerned about the humanitarian 
crisis and human rights abuses that resulted from 
the failed coup and the rebellion. In that regard, my 
Government has ordered an investigation into those 
abuses and has also accepted to cooperate with the 
Commission of Inquiry formed by the African Union to 
carry out investigations into allegations of human rights 
violations. We are determined to hold accountable 
those who are found responsible, as we do not condone 
impunity under any circumstances.

My Government recently signed into law provisions 
to guarantee freedom of expression in the media. It has 
also ratified three United Nations core conventions, 
namely, the Convention on the Elimination of 
All Forms of Discrimination against Women; the 
Convention against Torture and Other Cruel, Inhuman 
or Degrading Treatment or Punishment and its first 
Optional Protocol; and the Convention on the Rights 
of the Child, the Optional Protocol on the involvement 
of children in armed conflict and the Optional Protocol 
on the sale of children, child prostitution and child 
pornography. Those are all positive measures put in 
place to address some of the concerns.

The conflict in South Sudan is purely a political 
struggle for power and not an ethnic conflict, as has 
been reported. The citizens displaced by the conflict, 
especially in the three states of Jonglei, Unity and 
Upper Nile, have sought refuge in the neighbouring 
states of Lakes, Warrap, Central Equatoria and Eastern 
Equatoria and in neighbouring countries. Those 
innocent victims of the conflict urgently need and 
deserve humanitarian assistance. We therefore thank 
the United Nations, the Government of Norway and 
the stakeholders for organizing the donor conference 
in Oslo, Norway, in May to support our humanitarian 

needs. We also deeply appreciate and welcome the 
high-level ministerial meeting on South Sudan that the 
United Nations organized on 25 September as a sideline 
event of the sixty-ninth session of the Assembly, during 
which a number of donors made pledges of support. 
My Government is fully committed to providing 
humanitarian access and has taken the necessary 
measures to facilitate access for humanitarian agencies.

The conflicts within our two countries of South 
Sudan and the Sudan tend to be interconnected. 
That is why we in the Republic of South Sudan will 
exert increased efforts to strengthen relations with 
the Republic of the Sudan. Our oil flows through the 
territory of the Sudan. In the spirit of cooperation, 
my Minister for Foreign Affairs and International 
Cooperation will soon commence more joint visits with 
his Sudanese counterpart to donor countries to appeal 
and lobby for lifting and waiving the Sudan’s foreign 
debt, as was agreed in the Cooperation Agreement 
between the Republic of the Sudan and the Republic of 
South Sudan. There are outstanding issues associated 
with the Comprehensive Peace Agreement, especially 
the final status of Abyei. The Republic of South Sudan 
and the Sudan are working through those issues with 
the members of the the African Union High-level 
Implementation Panel mediation team and our other 
partners to find an amicable, peaceful solution with the 
Sudan. 1 am committed to addressing those outstanding 
issues, and I am in direct communication with President 
Omer Al-Bashir of the Sudan to resolve those issues 
through dialogue.

Furthermore, my Government and the people of 
South Sudan would like to state our appreciation and 
thanks to the countries that have expressed support for 
the peaceful resolution of the conflict in my country, 
especially the United States of America, China, Egypt, 
South Africa, the Sudan, Kenya, Uganda, Ethiopia, 
Norway, the Congo and Namibia, together with many 
others.

My Government is collaborating with the United 
Nations Mission in South Sudan (UNMISS) and other 
stakeholders, such as community leaders, political 
parties, civil societies and faith-based organizations, 
to build trust with the internally displaced persons in 
UNMISS camps and to encourage them to return to their 
homes and their pre-conflict areas and resume their 
normal livelihoods. With respect to our cooperation 
with UNMISS, my Government would like to express 
its concern regarding the latest mandate of UNMISS, 
which has very serious implications for service delivery 
to my people. I note in particular that the new mandate 
does not allow UNMISS to respond to requests from 
national, state and local partners for assistance in 
important activities connected with capacity-building, 
peacebuilding, disarmament, demobilization and 
reintegration, security sector reform, recovery and 
development.

Notwithstanding the fact that the activities I have 
just mentioned are of paramount importance to South 
Sudan, we strongly believe that the main objective of 
UNMISS is to support peace and reconciliation first 
and foremost. We humbly request the Security Council 
to reconsider its decision when the UNMISS mandate 
comes up for renewal in November. Also, we would 
further urge UNMISS to engage in reorientation 
of its activities relating to the mandate of protecting 
civilians and to shift from protection-by-presence to 
protection-by-action. This is very important because 
the presence of troops that do not move does nothing to 
save the civilian population. It is vital that they become 
active. They must also encourage those in UNMISS 
camps to return to their homes. UNMISS needs to 
protect the civilians in their neighbourhoods, not in 
camps, because ours is a huge country — larger than 
France.

The theme of the current session is “Delivering 
on and implementing a transformative post-2015 
development agenda”. It is no surprise that the Republic 
of South Sudan, as a three-year-old country facing 
numerous challenges, will not achieve the Millennium 
Development Goals. We commend the Secretary-
General and the Working Group for coordinating 
the discussions on the 17 sustainable development 
goals (SDGs), which will form the post-2015 global 
development agenda. It is vital that the SDGs focus 
nations’ efforts on reducing poverty; ending hunger 
and achieving food security; addressing our health 
concerns, especially those issues affecting women 
and children; promoting gender equality and the 
empowerment of women and girls; addressing the 
issues of access, equity and quality of education; and 
tackling youth unemployment.

We firmly believe that the attainment of the SDGs 
will require strong, sustained partnership, collaboration 
and coordination at the international, regional and 
national levels, and leadership from the United Nations. 
For our part, we will spare no effort and will work in 
conjunction with the international community and our 


partners in the New Deal, as a fragile State member of 
the Group of Seven Plus, to attain the new development 
goals.

I wish to take this opportunity to express our 
solidarity and support to the victims of Ebola in the 
greater West Africa region, particularly in Liberia, 
Guinea and Sierra Leone. We acknowledge the leading 
role of the United States of America in assisting the 
continent to combat the virus. It is vital that the SDGs 
address such global health threats.

The Republic of South Sudan strongly condemns 
all forms of terrorism, including piracy, which has 
become a menace to international peace and security.

Climate change is now recognized as a major global 
threat — a threat that could wipe out planet Earth 
and the entire human race. I commend the Secretary-
General for convening the recent climate summit to 
focus attention on this global problem, and I urge all 
the members of the Assembly to heed the call of the 
Secretary-General and take bold action. I am pleased 
that the SDGs cover environmental issues of concern 
to the international community, and I hope the climate 
summit to be held in Paris in December 2015 will result 
in an agreement on a new global legal framework for 
tackling climate change. We must win the race against 
the clock to save our planet and humankind before it is 
too late. To echo Ms. Graça Machel, tackling climate 
change requires leadership, courage and ambition from 
all of us. Let us act in solidarity to create the future we 
want.

Finally, Sir, I reiterate my resolve to restore peace 
to the people of South Sudan, to fully implement the 
cooperation agreements with the Republic of the 
Sudan, to provide unrestricted support to humanitarian 
assistance, to respect human rights and ensure 
democratic governance in my country, and to strengthen 
working relations with UNMISS and all the members 
of the international community without exception. We 
will work in unison to establish a safe, secure, peaceful 
and prosperous South Sudan.

We are all one in this world — whether strong or 
weak, rich or poor. Let us therefore stick together.
